DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention 1 Species 4 drawn to Fig. 4-6 and Fig. 9 and 10 represented in Claims 1-7, 9, and 10 in the reply filed on 8 July 2022 is acknowledged.
Claims 8, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 July 2022.
Claim Objections
Claims 1, 2 and all dependent claims are objected to because of the following informalities:  Applicant establishes "an internal accommodating space" then refers to it as "the accommodation space" and "at least one loading inner tube" as "the loading inner tube" and "at least one collecting inner tube" as "the collecting inner tube". While it is relatively clear by context what applicant intends in these recitations, correcting for maximum clarity is encouraged.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the mesh filters" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 from which Claim 6 depends establishes “a mesh filter” Claim 6 then establishes “a plurality of mesh filters” it is unclear whether these are the same mesh filter or a new additional plurality thus requiring a total of 3+ filters. For the purposes of examination this is being interpreted as redefining “a mesh filter” to be “a plurality of mesh filters” and thus only requiring 2+ filters. A possible fix to this issue is to change the language in Claim 2 to “a least one mesh filter”. Claim 6 is further indefinite with regards to antecedent basis as it is unclear which of the mesh filters applicant is referencing as “the mesh filters” as it is neither “the mesh filter” of Claim 2 nor “the plurality of mesh filters” of Claim 6. 
Claim 7 recites the limitation "the filter portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes a singular “a filter portion” in Claim 5 from which Claim 7 depends. Therefore, there is no precise establishment of a plurality of filter portions. Similarly to the above rejection of Claim 6, Claim 7 also recites “the mesh filters” in line 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0216968) in view of Gregg et al. (US 9,469,898).
With regards to Claim 1:
Lee teaches:
An apparatus for manufacturing an organic material comprising an outer tube, part 100, which reads on applicant's claimed outer tube including an internal accommodating space comprising a plurality of inner tubes, parts 210 220 and 230, with at least one loading inner tube, part 210, a resublimating inner tube, part 220, and at least one collecting inner tube, part 230, which reads on applicant's claimed at least one loading inner tube and at least one collecting inner tube disposed in the accommodation space. (See Lee Paragraphs 53-55 and Fig. 4) The loading inner tube, part 210, comprises a first loading boat, part 510, and a second loading boat, part 520. (See Lee Paragraph 61 and 62 and Fig. 5-7b)  The first and second loading boats, parts 510 and 520, which reads on applicant's claimed boat disposed in a first direction in which the loading inner tube extends.  
Lee does not teach:	
The boat is “a mesh boat” comprising a mesh. 
Gregg teaches:
An apparatus to promote contact of gas with vaporized material comprising a holder, part 810, which reads on applicant's claimed mesh boat with sidewalls, part 812, and a mesh bottom surface, part 811. (See Gregg Fig. 8 Col. 24 lines 4-30 and Col. 8 lines 1-9)
It would have been obvious to one of ordinary 
Lee discloses the claimed invention except for the boat is a solid surface not comprising a mesh. Gregg teaches that it is known to utilize a mesh surface in a sublimation crucible in order to maximize the surface area of contact between the gas and the solid to be sublimated. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the boat of Lee as taught by Gregg to have a mesh surface, since Gregg states at Col. 8 lines 1-9 that such a modification would maximize the surface area of the solid to be sublimated. See MPEP 2144
Claim(s) 2-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0216968) in view of Gregg et al. (US 9,469,898) as applied above in the rejection of Claim 1 further in view of Toyama (US 3,888,642).
With regards to Claims 2-6, 9, and 10:
Lee in view of Gregg teaches the limitations of Claim 1 as detailed above. 
Lee further teaches:
(Claim 2) “The resublimating inner tube 220 is for filtering out high-temperature impurities and for preventing low-temperature impurities from being included in the refined organic material after the organic material is sublimated in the loading inner tube 210” (See Lee Paragraph 55)
(Claim 2) The resublimating inner tube, part 220, which reads on applicant's claimed buffer inner tube disposed between the loading inner tube and the collecting inner tube. 
(Claim 3) The boat include a flat surface disposed along the first direction.
Lee in view of Gregg teaches that this flat surface is a mesh surface for the reasons detailed above. 
(Claim 4) The first loading boat, part 510, and second loading boat, part 520, comprise flat surfaces which are spaced apart from each other along the second direction. (See Lee Fig. 5)

Lee does not explicitly teach:
What filters are located inside of the resublimating inner tube, part 220, in order to “filter out impurities” as detailed in Paragraph 55 of Lee. 
(Claim 2) A mesh filter disposed in a second direction perpendicular to the first direction. 
(Claim 5) The mesh filter includes a frame portion and a filter portion and the filter portion is a metal mesh. 
(Claim 6) The buffer inner tube includes a plurality of mesh filters spaced apart from each other along the first direction. 
(Claim 9) The mesh filter is semicircular. 
(Claim 10) The mesh filter includes a first and second mesh filter spaced apart from each other along the first direction which are located in different areas when projected on a cross section of the buffer inner tube cut in the second direction. 
Toyama teaches:
(Claim 2 and 6) An exhaust gas cleaning system capable of removing solid particles from a gas. A set of filter baffles, parts 23, located in a second direction perpendicular to the first direction or flow through direction which reads on applicant's claimed plurality of mesh filters which are spaced apart from each other along the first direction.
(Claim 5) The filter baffle, part 23, is mounted in a frame, part 24, and comprises a mesh.  (See Toyama Fig. 1 and 2 and Col. 1 lines 55-67) 
Toyama leaves the choice of material as a design choice, one of ordinary skill in the art would have chosen a metal mesh in order to withstand sublimation temperatures as taught by Lee Paragraph 44 in choice of materials for the tubes and Gregg Claim 21 and Col. 8 lines 1-10 if “steel wool” or other mesh structure. 
(Claim 9 and 10) The semicircular baffles, parts 23, of Toyama are spaced apart from each other along the first direction and are located in different areas when projected on a cross section of the tube cut in the second direction. (See Toyama Fig. 1 and 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the resublimation inner tube of Lee to comprise a known apparatus for filtering a solid from a gas as taught by Toyama in order to prevent un-sublimated particles from exiting the resublimation tube. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0216968) in view of Gregg et al. (US 9,469,898) and Toyama (US 3,888,642) as applied above in the rejection of Claim 6 further in view of Miles (US 887,004).
Lee in view of Gregg and Toyama does not teach:
The filter portions disposed in the mesh filters do not overlap each other. 
Miles teaches:
A baffle filter comprising semi-circular baffles, part 2, wherein the baffles do not overlap each other in the second direction perpendicular to the flow direction. 
It would have been obvious to one of ordinary skill in the art to change the shape of the filters of Toyama to comprise semi-circular mesh baffles which do not overlap in view of the semicircular baffle filter of Miles in which the baffles do not overlap as both are known types of baffle filters and substituting one known arrangement for another known arrangement which produces the expected result of reducing pressure drop as the air path way is less obscured would be obvious to one of ordinary skill in the art at the time of filing. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776